NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONATHAN WATKINS,                               No. 17-15410

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00186-MMD-VPC

 v.
                                                MEMORANDUM*
I. BACA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Jonathan Watkins, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a First

Amendment claim related to the handling of his outgoing mail. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. O’Keefe v. Van


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Boening, 82 F.3d 322, 324 (9th Cir. 1996). We affirm.

      The district court properly granted summary judgment because Watkins

failed to raise a genuine dispute of material fact as to whether defendant Baca

permitted by regulation more than a “cursory visual inspection” of outgoing legal

mail, Nordstrom v. Ryan, 856 F.3d 1265, 1272 (9th Cir. 2017), or otherwise

knowingly tolerated a violation of Watkins’s First Amendment rights. See

Witherow v. Paff, 52 F.3d 264, 265-66 (9th Cir. 1995) (describing prisoners’ First

Amendment right to send and receive mail); see also Crowley v. Bannister, 734

F.3d 967, 977 (9th Cir. 2013) (supervisors can only be liable under § 1983 if they

are personally involved in a constitutional deprivation or if they implement a

constitutionally deficient policy).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                           2                                      17-15410